Terral, J.,
delivered the opinion of the court.
This is a contest as to the appropriation of the proceeds of three bales of cotton, upon which both Scroggins and Foster claim a lien.
In January, 1898, Scroggins sued out a distress warrant against the estate of J. M. Grice for a balance of $60 rent, which was levied upon three bales of cotton grown by Grice upon the lands rented of Scroggins. Ollie Foster made claim that said three bales of cotton were subject to a lien in his favor, as a laborer in the production of said cotton, to the extent of $80 due him from Grice.
It appeared from the evidence that Grice owed Foster $80 for labor done by him in the year 1897 in the production of said cotton. The cotton was raised on land rented by Grice of Scroggins by a contract made in the fall of 1896. Scroggins owned some forty acres of land, and, proposing to rent a part of it to Grice, the latter stated that if Scroggins would get, of J. R. Baird, a dwelling house adjacent to Scroggins’ land, that he, Grice, would rent the house and thirty-two acres of land of him, and would rate the house at $6 per month, or $60 per year, and the land at $6 per acre. Thereupon, Scroggins rented of Baird, for the year 1897, the dwelling house adjacent to the thirty-two acres which he designed to rent to Grice, and, on the ninth day of November, 1896, Scroggins leased said house and thirty-two acres of land to Grice, which contract was evidenced by Grice’s note of the tenor following:
“Baird, Miss., Nov. 9, 1896.
“$252. November 15, 1897, after date I promise to pay to J. T. Scroggins or order two hundred and fifty-two dollars, *321land rent, for the year 1897; or at the option of the holder of this note I agree to pay the same in lint cotton at the rate of one hundred pounds per acre for (32) thirty-two acres, more or less, and sixty dollars for rent of our house. J. M. Grice.”
Grice, before the issuance of the distress warrant, had paid to Scroggins all the rent except sixty 'dollars, -and upon this state of facts the court instructed the jury to find for the plaintiff, Foster. We think the court erred.
As a general rule, agricultural landlords furnish houses for the habitation of their tenants; in many cases the value of the house is small compared with the value of the land, while in some cases the value of the house is comparatively large, yet, in all cases, we think the landlord would have his lien upon the agricultural products for the whole of his rent. Grice was a man of family, and required a dwelling house for their use, and Scroggins obtained the dwelling house of Baird for the purpose of renting it, with thirty-two acres of his land, to Grice, and, though the house ivas rated at $60, and the land at $192, yet we see no reason for denying Scroggins his .lien for the entire rent upon the agricultural products raised upon the land.
For the year 1897 the dwelling house and land leased by Grice of Scroggins constituted, in our view of it, a farm of the same character as if the dwelling and attached farm were a single and united tract of land. The verdict should have been in favor of Scroggins.

Reversed and remanded.